Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [23 March 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux Galeries du Louvre ce Lundy matin[March 23, 1778] a 10 heures ¼
Il faut Mon illustre confrère que je vous importune encore il fait un temps si terrible que je ne puis vous aller voir.
C’est un usage dans L’Académie que quand il arrive quelque chose d’agréable à un academicien comme d’être nommé à un nouvel employ à une nouvelle dignité L’académie lui députe plusieurs de ses membres pour lui faire compliment sur cette nouvelle dignité. Tout le monde veut que vous preniez demain à Versailles Le Titre et la qualité de Ministre des Etats unis de L’Amerique Septentrionale. Mandez moi je vous prie ce qui en est afin que comme Directeur je nomme cette députation qui fera je vous assurre le plus grand plaisir à tous mes confrères et comme c’est demain Académie à cause de la fête de Mercredy vous me ferez grand plaisir de me marquer par un mot ce qui en est demain avant deux heures, afin que je puisse m’acquitter promtement d’un devoir qui me fera tant de plaisir. On a remarqué que vous aviez un chapeau blanc à votre audience de vendredy. On a pretendu qu’il y avoit quelque chose la dessous. J’ai dit que vous aviez un chapeau blanc que vous preniez souvent quand vous ne trouviez pas l’autre que je croyois qu’il n’y avoit pas d’autre mystere. Je ne sais si j’ai eu tort ou raison. Pardon de ce long billet je ne puis m’empecher cependant d’ajouter encore les nouvelles assurrances de l’Enchantement où je suis que les choses ayent si bien prosperé.


P.S. Le Petit Basile qui arrive dans ma chambre veut à toutes forces que j’ouvre mon billet pour vous dire qu’il est bien aise que vous soyez ambassadeur et qu’il vous en fait son compliment.

